Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 

Status of Claims

Claims 1, 20, and 21 have been amended.
Claims 1-21 are currently pending and have been examined. 


	
	


Claim Rejections - 35 USC § 101

Claim 20 is drawn to a method (i.e., a process) while claim(s) 1-19 and 21 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-21 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-21 describe the abstract idea of obtaining consumer behavior data and linking engagement points to determine when to present content to a user and ranking the content against a second content based on the determination of at least one of a Support Vector Machine classification or a Hamming Distance. However claims 1-21 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claims represent a combination of elements, specifically the obtaining and instantiating steps.  As such the rejection under 35 USC 101 has been withdrawn.
		
	
	






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (2015/0019257) and Schoenberg (2013/0325500) in view of Corston (2005/0154686).

Claim 1 
Doyle discloses managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern.
an engagement point database storing a plurality of engagement point data objects, the plurality of engagement point data objects in the engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors; and an engagement engine coupled with the engagement point database (Doyle [0050][Figure 2]); Where the reference teaches that that activity module stores in a library the “if-the-else” logic that determines what is happening to the consumer.
Doyle does not explicitly disclose an engagement point database storing a plurality of engagement point data objects, the plurality of engagement point data objects in the engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors; and an engagement engine coupled with the engagement point database. However, Doyle teaches an activity module stores in a library the “if-the-else” logic that determines what is happening to the consumer. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that techniques to manage the large amount of data (such as hash tables, hash values, addresses, or nearest neighbors;) would be used so that the database can be populated with as much information about the customer as possible to give them the best possible outcome.	
obtain one or more digital representations comprising consumer behavior data from a user device of at least one of a plurality of stakeholders, the user device having one or more user device sensors comprising one or more of a digital camera, video recording device, biometric sensor, microphone, orientation sensor, or location sensor (Doyle [Abstract][0032]); See “Patient data is downloaded from medical devices associated with the patient, such as, without limitation, a ventilator, bedside monitor, infusion pump, and/or dialysis machine.” See also “one or more remote devices may be associated with one patient and/or a group of patients” and “in embodiments, information relating to a particular patient P may be distributed, in whole or in part, among all remote devices whose user (e.g., the physician, nurse, therapist, etc.) shares responsibility [stakeholders] for the care of patient P.”
derive at least one context data structure comprising a context attribute name and a context attribute value from the consumer behavior data (Doyle [0038]); See “In some embodiments, medical device 12 may generate output data [context data structure] that is related to tracking patient identifications [context attribute name] or locations [context attribute value], without necessarily generating data related to a physiological condition.”
acquire a set of engagement point data objects from the engagement point database as a function of the at least one context data structure (Doyle [0050]); Where the parametric event module uses medical device data to determine the state of the user. See “parametric event module 34 conveys only monitored parameters which have reached a trigger point, such as exceeding a certain threshold or falling within ( or outside of) a predetermined range ( e.g., systolic blood pressure exceeds 130 mmHg, heart rate falls below 30 BPM, etc.).” Where the trigger point is the engagement point.
instantiate an expected behavior pattern state machine by linking one or more engagement point data objects in the set of engagement point data objects according to a behavior rules set, each linked engagement point data object dynamically assigned a contextual engagement point signature based on the at least one context data structure (Doyle [0049]), See at least “the instantiated order may be implemented as a rules engine, an inference engine, and/or a deterministic engine, and may employ forward-chaining rules (such as IF-THEN-ELSE logic and EVENT/REACTION logic).”
wherein the engagement engine updates the expected behavior pattern state machine by creating, adding, modifying, or removing engagement point data objects according to changes in the behavior rules set validated based on correlations evaluated using the consumer behavior data obtained from one or more of the plurality of stakeholders; (Doyle [0047]) See at least “in embodiments, a treatment protocol may be revised, modified, or edited on a per-patient or other group basis in accordance with a medical order provided by an authorized clinician.
Doyle does not explicitly disclose instantiating communication channel between the user device and at least one third party. Schoenberg teaches:
configure at least some of the linked engagement point data objects in the instantiated expected behavior pattern state machine with at least one user interaction interface comprising an instantiated communication channel between the user device and at least one third party (Schoenberg [0007][0008]); Where the reference teaches that a rules engine identifies the user’s condition [engagement point data objects] and generates an identified health condition [expected behavior pattern state]. See [0008] “the system notifies the consumer of the consolidated health conditions through a consumer identified communication channel or a consumer's preferred communication channel.” 
configure a content server to present content on the at least one user device via the at least one user interaction interface upon satisfaction of the contextual engagement point signature of a See “graphical user interface is provided that when rendered on a display displays for the service provider [user device] one or more proposed follow-up actions [content]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of instantiating a communication channel between the user device and at least one third party, as taught by Schoenberg, to assist the provider/stakeholder with follow up protocols.
Schoenberg teaches that that more than one follow up action [content] can be presented to the stakeholder but does not teach that this is determined using SVM or Hamming distance:
ranking the content against a second content based on a determination of at least one of a Support Vector Machine (SVM) classification or a Hamming distance wherein the ranking influences the content presented on the at least one user device (Corston [0020][0027][0031])  Where the reference is directed to applying automated learning procedures for determining document relevance. 
Corston does not explicitly disclose ranking the content against a second content based on a determination of at least one of a Support Vector Machine (SVM) classification or a Hamming distance wherein the ranking influences the content presented on the at least one user device . However, Corston teaches apply automated learning procedures for determining document relevance using Support Vector Machines. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this determining document or content relevance would include ranking two content items because the stakeholder would desire the most relevant content to aid in assisting the patient.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern and instantiating a communication channel between the user device and at least one third party, as taught by Doyle and Schoenberg, the method of determining content to present using a ranking, as taught by Corston, to allow the stakeholder to be presented with the most useful information.
Claim 2 
Doyle discloses:
wherein the engagementWhere the parametric event module uses medical device data to determine the state of the user. See “parametric event module 34 conveys only monitored parameters which have reached a trigger point, such as exceeding a certain threshold or falling within ( or outside of) a predetermined range ( e.g., systolic blood pressure exceeds 130 mmHg, heart rate falls below 30 BPM, etc.).” Where the trigger point is the engagement point.

Claim 3  
Doyle discloses: 
wherein the behavior pattern state machine comprises at least one of the following classes of engagementcontinuum of care engagement points, medical service engagement points, patient healthcare engagement points, education engagement points, life stage engagement points, and financial engagement points (Doyle [Abstract][0032]); See “Patient data is downloaded from medical devices associated with the patient, such as, without limitation, a ventilator, bedside monitor, infusion pump, and/or dialysis machine.” See also “one or more remote devices may be associated with one patient and/or a group of patients” and “in embodiments, information relating to a particular patient P may be distributed, in whole or in part, among all remote devices whose user (e.g., the physician, nurse, therapist, etc.) shares responsibility [stakeholders] for the care of patient P.”





Claim 4
Doyle discloses the limitations above but does not explicitly disclose the behavior pattern state machine comprising shopping engagement point data objects. Schoenberg teaches:
wherein the behavior pattern state machine comprises shopping engagement point data objects (Schoenberg [0040]). Where the reference instant specification discloses “Engagement points can be considered distinct manageable objects through which third parties can electronically engage with consumer 110 via user interaction interface 150.” The reference teaches “the system enables the consumer to search [shopping] for providers that are available at the time the consumer is searching and enables the consumer to engage a provider [which could be the third party] on a transactional basis or for a one-time consultation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of the behavior pattern state machine comprising shopping engagement point data objects, as taught by Schoenberg, patient in finding the best care for their medical issue.
.

Claim 5 
Doyle discloses the limitations above but does not explicitly disclose what the shopping engagement point data objects comprise. Schoenberg teaches:
wherein the shopping engagement point data objects comprise: an awareness point data object [0040], 
a discovery point data object [0038][0040], See “If the provider 130 is not available, the system 110 identifies other available providers.”
an analysis point data object [0040], See “The consumer can use that specialist's advice when considering services by a local service provider. For example, a patient in a suburban town with a rare condition may consult with a specialist in a distant city, and then, based on that consultation, select a local physician for treatment”
a decision point data object [0040], See “based on that consultation, select a local physician for treatment.”
an in-store experience point data object [0050], 
a selection point data object, [0040], See “based on that consultation, select a local physician for treatment.”
a payment point data object, [0051] See at least “Consumers may purchase access to the system through a variety of models, including direct payment or as part of their insurance coverage.”
a follow up point data object, a support point data object [0007][0050] See “the brokerage manages more costly medical service consumption (demand management) and serves as a pervasive tool for impacting basic medical care and follow-up and encourages appropriate health behaviors for the customer population at large.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, what the shopping engagement point data objects comprises, as taught by Schoenberg, to further explain how to execute the invention.

Claim 6 
Doyle discloses the limitations above but does not explicitly disclose that the user
wherein the userWhere the reference teaches that a rules engine identifies the user’s condition [engagement point data objects] and generates an identified health condition [expected behavior pattern state]. See [0008] “the system notifies the consumer of the consolidated health conditions through a consumer identified communication channel or a consumer's preferred communication channel.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content 

Claim 7
Doyle discloses the limitations above but does not explicitly disclose the instantiated engagement point engine being one of the following listed. Schoenberg teaches:
wherein the instantiated engagement point engine comprises at least one of the following: an awareness engine, a discovery engine, an analysis engine, a decision engine, an in-store experience engine, a selection engine, a payment engine, a follow up engine, and a support engine (Schoenberg [0092]) Where the reference teaches a rules engine [decision engine] for helping a consumer’s routing to the appropriate provider.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of instantiating a communication channel between the user device and at least one third party, as taught by Schoenberg, to assist the stakeholder in providing efficient care.

Claim 8 
Doyle discloses:
wherein the engagement engine is further configured to obtain the behavior data from at least one of the following: a mobile device, a vehicle, a kiosk, a computer, a sensor, a biometric hub, a loyalty program service, a healthcare analysis stream management engine, and a game device (Doyle [Abstract][0032]); See “Patient data is downloaded from medical devices associated with the patient, such as, without limitation, a ventilator, bedside monitor, infusion pump, and/or dialysis machine.” See also “one or more remote devices may be associated with one patient and/or a group of patients” and “in embodiments, information relating to a particular patient P may be distributed, in whole or in part, among all remote devices whose user (e.g., the physician, nurse, therapist, etc.) shares responsibility [stakeholders] for the care of patient P.”

Claim 9
Doyle discloses:
wherein the behavior data comprises at least one of the following modalities of data: image data, audio data, sensor data, location data, position data, orientation data, time data, text data, and ambient data (Doyle [Abstract][0032]); See “Patient data is downloaded from medical devices associated with the patient, such as, without limitation, a ventilator, bedside monitor, infusion pump, and/or dialysis machine.” See also the medical data/information may be collected using a particular sensor or set of sensors, such as regional oxygen saturation sensors.”

Claim 10
Doyle discloses: 
wherein the context data structure is selected from the group consisting of: a current context, a future context, and a past context (Doyle [0038]); See “In some embodiments, medical device 12 may generate output data [context data structure] that is related to tracking patient identifications [context attribute name] or locations [context attribute value], without necessarily generating data related to a physiological condition.”

Claim 11 
Doyle discloses:
wherein the engagement engine is further configured to create a new engagement point (Doyle [0050]). Where the new engagement point is when monitored parameters have exceeded a threshold.

Claim 12 
Doyle discloses:
wherein the context data structure comprises links to known engagement points (Doyle [0038]). Where the output data is the context data structure and the engagement point is when the alarm is triggered (which typically means a threshold has been exceeded). 

Claim 13 
Doyle discloses:
wherein the behavior rules set comprises an a priori generated rule set (Doyle [0014][0015]). Where the reference teaches that the behavior rule are considered. See at least “The disclosed system would generate a notification that, although ventilator acquired pneumonia (YAP) is normally not a risk factor for ventilations of such short duration, other risk factors have been identified that could predispose YAP. In embodiments, the notification articulates to the clinician the identified risk factors, and, additionally or alternatively, suggests a modified treatment plan to mitigate the identified risk.” A Priori is defined as "in a way based on theoretical deduction rather than empirical observation" 

Claim 14
Doyle discloses:
wherein the engagement engine is further configured to construct the behavior rules set in substantially real-time upon receiving the consumer behavior data (Doyle [0014][0015]). Where the reference teaches that the behavior rule are considered. See at least “The disclosed system would generate a notification that, although ventilator acquired pneumonia (YAP) is normally not a risk factor for ventilations of such short duration, other risk factors have been identified that could predispose YAP. In embodiments, the notification articulates to the clinician the identified risk factors, and, additionally or alternatively, suggests a modified treatment plan to mitigate the identified risk.” Where the behavior set is the instructions for how to treat a patient with those symptoms.
Claim 15
Doyle discloses:
wherein the engagement engine is further configured to construct the behavior rules set as a function of the context data structure (Doyle [0049]). See at least “the instantiated order may be implemented as a rules engine, an inference engine, and/or a deterministic engine, and may employ forward-chaining rules (such as IF-THEN-ELSE logic and EVENT/REACTION logic).”

Claim 16
Doyle discloses the limitations above but does not explicitly disclose the communication channels of the stakeholder. Schoenberg teaches:
wherein the user interaction interface comprises at least one of the following: a direct mail, a letter, a website, an email, a kiosk, a text message via cellular phone, a consumer service, and a mobile device application (Schoenberg [0030][0032][0089]). See “the provider's [stakeholder] computer, phone, or other terminal device periodically provides an indication of the provider's availability (e.g., available, online, idle, busy) to the system 110 and a mode (e.g., text, voice, video, etc.) by which he can be engaged.”
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of detailing the type of communication channel between the user device and at least one third party, as taught by Schoenberg, to assist the provider/stakeholder with follow up protocols.

Claim 17
Doyle discloses the limitations above but does not explicitly disclose he user interaction interface is configured to enable a third party marketer to submit the content to the user via the user interaction interface. Schoenberg teaches:
wherein the user interaction interface is configured to enable a third party marketer to submit the content to the user via the user interaction interface (Schoenberg [0041] See at least “Many of the web-based functions are also provided by an Interactive Voice Response (IVR) system, as discussed below. As noted the server 110 sends web pages like the page 134 to the consumer 120 and the provider 130 and receives responses from the consumer 120 and the provider 130. In some examples, the application server provides a predefined sequence of web pages or voice prompts to the consumer 120 or the provider 130.”
Schoenberg does not explicitly disclose the user interaction interface is configured to enable a third party marketer to submit the content to the user via the user interaction interface. However, Schoenberg teaches that the Interactive Voice Response System [third party] can send web pages to the provider [stakeholder] interface. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the stakeholder could receive content from a third party, to enable the stakeholder  the opportunity and information to make the best decisions for the patient.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of instantiating a communication channel between the user device and at least one third party, as taught by Schoenberg, to assist the provider/stakeholder in offering benefits associated with the treatment protocol.


Claim 18
Doyle discloses the limitations above but does not explicitly disclose an engagement point purchasing server configured to accept fees. Schoenberg teaches:
an engagement point purchasing server configured to accept fees with respect to the engagement point data structure within the behavior pattern state machine (Schoenberg [0051]).  See at least “Providers may be compensated in several ways and may offer their services to the brokerage either independently or as part of a framework such as a provider network.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method 

Claim 19 
Doyle discloses the limitations above but does not explicitly disclose t fees. Schoenberg teaches:
wherein the fees include at least one of the following: a per use charge, a bid, an auction result, a subscription, and a flat fee (Schoenberg [0053]).  See at least “The brokerage provides compensation for products and services provided. Access to the system 100 may be provided on a subscription basis, with consumers paying a fee (either directly or indirectly through another party, such as a healthcare plan or health insurance provider) to be provided with a particular level of access to the system.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of instantiating a communication channel between the user device and at least one third party, as taught by Schoenberg, to ease the method of compensating the medical professionals.

Claim 20
Doyle discloses managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern.
providing access to an engagement point database, wherein the engagement point database is configured to store a plurality of engagement point data objects, the plurality of engagementWhere the reference teaches that that activity module stores in a library the “if-the-else” logic that determines what is happening to the consumer.
Doyle does not explicitly disclose an engagement point database storing a plurality of engagement point data objects, the plurality of engagement point data objects in the engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors; and an engagement engine coupled with the engagement point database. However, Doyle teaches an activity module stores in a library the “if-the-else” logic that determines what is happening to the consumer. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that techniques to manage the large amount of data (such as hash tables, hash values, addresses, or nearest neighbors;) would be used so that the database can be populated with as much information about the customer as possible to give them the best possible outcome.	
configuring a computing device to operate as an engagement engine coupled with the engagement point database; obtaining, by the engagement engine, one or more digital representations comprising consumer behavior data from a user device of at least one of a plurality of stakeholders, the user device having one or more user device sensors comprising one or more of a digital camera, video recording device, biometric sensor, microphone, orientation sensor, or location sensor (Doyle [Abstract][0032]); See “Patient data is downloaded from medical devices associated with the patient, such as, without limitation, a ventilator, bedside monitor, infusion pump, and/or dialysis machine.” See also “one or more remote devices may be associated with one patient and/or a group of patients” and “in embodiments, information relating to a particular patient P may be distributed, in whole or in part, among all remote devices whose user (e.g., the physician, nurse, therapist, etc.) shares responsibility [stakeholders] for the care of patient P.”
deriving, by the engagement engine, at least one context data structure comprising a context attribute name and a context attribute value from the consumer behavior data (Doyle [0038]); See “In some embodiments, medical device 12 may generate output data [context data structure] that is related to tracking patient identifications [context attribute name] or locations [context attribute value], without necessarily generating data related to a physiological condition.”
acquiring, by the engagement engine, a set of engagement point data objects from the engagement point database as a function of the at least one context data structure  (Doyle [0050]); Where the parametric event module uses medical device data to determine the state of the user. See “parametric event module 34 conveys only monitored parameters which have reached a trigger point, such as exceeding a certain threshold or falling within ( or outside of) a predetermined range ( e.g., systolic blood pressure exceeds 130 mmHg, heart rate falls below 30 BPM, etc.).” Where the trigger point is the engagement point.
 instantiating, by the engagement engine, an expected behavior pattern state machine by linking one or more engagement point data objects in the set of engagement points according to a behavior rules set, each linked engagement point data object dynamically assigned a contextual engagement point signature based on the at least one context data structure (Doyle [0049]), See at least “the instantiated order may be implemented as a rules engine, an inference engine, and/or a deterministic engine, and may employ forward-chaining rules (such as IF-THEN-ELSE logic and EVENT/REACTION logic).”
wherein the engagement engine updates the expected behavior pattern state machine by creating, adding, modifying, or removing engagement point data objects according to changes in the behavior rules set validated based on correlations evaluated using the consumer behavior data obtained from one or more of the plurality of stakeholders (Doyle [0047]) See at least “in embodiments, a treatment protocol may be revised, modified, or edited on a per-patient or other group basis in accordance with a medical order provided by an authorized clinician.
Doyle does not explicitly disclose instantiating communication channel between the user device and at least one third party. Schoenberg teaches:
configuring, by the engagement engine, at least some of the linked engagement point data objects in the expected behavior pattern state machine with at least one user interaction interface comprising an instantiated communication channel between the user device and at least one third party(Schoenberg [0007][0008]); Where the reference teaches that a rules engine identifies the user’s condition [engagement point data objects] and generates an identified health condition [expected behavior pattern state]. See [0008] “the system notifies the consumer of the consolidated health conditions through a consumer identified communication channel or a consumer's preferred communication channel.” 
configuring, by the engagement engine, a content server to present content on the at least one user device via at least one user interaction interface upon satisfaction of the contextual engagement point signature of a corresponding linked engagement point data object by the at least one context data structure(Schoenberg [0009]); See “graphical user interface is provided that when rendered on a display displays for the service provider [user device] one or more proposed follow-up actions [content]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of instantiating a communication channel between the user device and at least one third party, as taught by Schoenberg, to assist the provider/stakeholder with follow up protocols.
Schoenberg teaches that that more than one follow up action [content] can be presented to the stakeholder but does not teach that this is determined using SVM or Hamming distance:
ranking the content against a second content based on a determination of at least one of a Support Vector Machine (SVM) classification or a Hamming distance wherein the ranking influences the content presented on the at least one user device (Corston [0020][0027][0031])  Where the reference is directed to applying automated learning procedures for determining document relevance. 
Corston does not explicitly disclose ranking the content against a second content based on a determination of at least one of a Support Vector Machine (SVM) classification or a Hamming distance wherein the ranking influences the content presented on the at least one user device . However, Corston teaches apply automated learning procedures for determining document relevance using Support Vector Machines. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this determining document or content relevance would include ranking two content items because the stakeholder would desire the most relevant content to aid in assisting the patient.


Claim 21
Tran discloses the aspects relate to determining an appropriate time to render content to a user.
maintaining an engagement point database storing a plurality of engagement point data objects, the plurality of engagement point data objects in the engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors(Doyle [0050][Figure 2]); Where the reference teaches that that activity module stores in a library the “if-the-else” logic that determines what is happening to the consumer.
Doyle does not explicitly disclose an engagement point database storing a plurality of engagement point data objects, the plurality of engagement point data objects in the engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors; and an engagement engine coupled with the engagement point database. However, Doyle teaches an activity module stores in a library the “if-the-else” logic that determines what is happening to the consumer. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that techniques to manage the large amount of data (such as hash tables, hash values, addresses, or nearest neighbors;) would be used so that the database can be populated with as much information about the customer as possible to give them the best possible outcome.	
obtaining, by the engagement engine, one or more digital representations comprising consumer behavior data from a user device of at least one of a plurality of stakeholders, the user device See “Patient data is downloaded from medical devices associated with the patient, such as, without limitation, a ventilator, bedside monitor, infusion pump, and/or dialysis machine.” See also “one or more remote devices may be associated with one patient and/or a group of patients” and “in embodiments, information relating to a particular patient P may be distributed, in whole or in part, among all remote devices whose user (e.g., the physician, nurse, therapist, etc.) shares responsibility [stakeholders] for the care of patient P.”
deriving, by the engagement engine, at least one context data structure comprising a context attribute name and a context attribute value from the consumer behavior data (Doyle [0038]); See “In some embodiments, medical device 12 may generate output data [context data structure] that is related to tracking patient identifications [context attribute name] or locations [context attribute value], without necessarily generating data related to a physiological condition.”
acquiring, by the engagement engine, a set of engagement point data objects from the engagement point database as a function of the at least one context data structure  (Doyle [0050]); Where the parametric event module uses medical device data to determine the state of the user. See “parametric event module 34 conveys only monitored parameters which have reached a trigger point, such as exceeding a certain threshold or falling within ( or outside of) a predetermined range ( e.g., systolic blood pressure exceeds 130 mmHg, heart rate falls below 30 BPM, etc.).” Where the trigger point is the engagement point.
instantiating, by the engagement engine, an expected behavior pattern state machine by linking one or more engagement point data objects in the set of engagement point data objects according to a behavior rules set, each linked engagement point data object dynamically assigned a contextual engagement point signature based on the at least one context data structure (Doyle [0049]), See at least “the instantiated order may be implemented as a rules engine, an inference engine, and/or a deterministic engine, and may employ forward-chaining rules (such as IF-THEN-ELSE logic and EVENT/REACTION logic).”
wherein the engagement engine updates the 8expected behavior pattern state machine by creating, adding, modifying, or removing engagement point data objects according to changes in the behavior rules set validated based on correlations evaluated using the consumer behavior data obtained from one or more of the plurality of stakeholders (Doyle [0047]) See at least “in embodiments, a treatment protocol may be revised, modified, or edited on a per-patient or other group basis in accordance with a medical order provided by an authorized clinician.
Doyle does not explicitly disclose instantiating communication channel between the user device and at least one third party. Schoenberg teaches:
configuring, by the engagement engine, at least some of the linked engagement point data objects in the expected behavior pattern state machine with at least one user interaction interface comprising an instantiated communication channel between the user device and at least one third party (Schoenberg [0007][0008]); Where the reference teaches that a rules engine identifies the user’s condition [engagement point data objects] and generates an identified health condition [expected behavior pattern state]. See [0008] “the system notifies the consumer of the consolidated health conditions through a consumer identified communication channel or a consumer's preferred communication channel.” 
configuring, by the engagement engine, a content server to present content on the at least one user device via at least one user interaction interface upon satisfaction of the contextual engagement point signature of a corresponding linked engagement point data object by the at least one context data structure  (Schoenberg [0009]); See “graphical user interface is provided that when rendered on a display displays for the service provider [user device] one or more proposed follow-up actions [content]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern, as taught by Doyle, the method of instantiating a communication channel between the user device and at least one third party, as taught by Schoenberg, to assist the provider/stakeholder with follow up protocols.

ranking the content against a second content based on a determination of at least one of a Support Vector Machine (SVM) classification or a Hamming distance wherein the ranking influences the content presented on the at least one user device (Corston [0020][0027][0031])  Where the reference is directed to applying automated learning procedures for determining document relevance. 
Corston does not explicitly disclose ranking the content against a second content based on a determination of at least one of a Support Vector Machine (SVM) classification or a Hamming distance wherein the ranking influences the content presented on the at least one user device . However, Corston teaches apply automated learning procedures for determining document relevance using Support Vector Machines. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this determining document or content relevance would include ranking two content items because the stakeholder would desire the most relevant content to aid in assisting the patient.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing a consumer's engagement points to provide personalized content to the consumer as the consumer flows through an expected behavior pattern and instantiating a communication channel between the user device and at least one third party, as taught by Doyle and Schoenberg, the method of determining content to present using a ranking, as taught by Corston, to allow the stakeholder to be presented with the most useful information.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion





Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered and are persuasive, as such the rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681